— Order of the Supreme Court, Westchester County, entered January 15, 1985, affirmed, for reasons stated by Justice Buell at Special Term.
Order of the Supreme Court, Westchester County, dated May 7, 1985, affirmed, for reasons stated by Justice Owen at Special Term.
The defendants Frusen Gladje, Ltd., and F. G. Operating Corp. are awarded one bill of costs.
The defendants Fernando Maddock, Andres Pastrana and M&P Creative Sweets, Inc., are awarded one bill of costs. Gibbons, J. P., Eiber, Kunzeman and Kooper, JJ., concur.